DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending wherein claims 4 and 7 have been preliminarily amended. 

Claim Objections
	Claim 3 is objected to since there is no period at the end of the claim. 
Claim 5 is objected to because of the following informalities:  “allow” in the last line of claim 5 should be changed to “alloy”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because while the claim recites “A method for validating an austenitic alloy based on nickel[…]”, there are no steps set forth that would indicate how the verification would occur. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the recitation “secondary carbo-nitrides are of the MX type” in claim 2, he addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). MPEP 2173.05(b)(III)(E). 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the means for verifying the claimed molar fraction and how the verification occurred. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “wherein the metal M at more than 80%” in claim 3 which is also recited in claim 2 and therefore claim 3 fails to further limit claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. (CA 3 028 948).
In regard to claims 1, 5 and 8, Masaki et al. (CA ‘948) discloses austenitic nickel base alloys having compositions relative to that of the instant invention as set forth below ((abstract and [0012]). 


Element
Instant Claim
(mass percent)
Masaki et al. (CA ‘948)
(mass percent)
Overlap
Cr
40 – 45 
15 – 55
40 – 45 
Fe
10 – 14 
Balance (greater than 0 – 54.889)
10 – 14 
C
0.4 – 0.6 
0.001 – 0.6 
0.4 – 0.6 
Ti
0.05 – 0.2 
0 – 1 
0.05 – 0.2 
Nb
0.5 – 1.5 
0 – 5 
0.5 – 1.5 
REM and/or Hf
0.002 – 0.1 
0 – 0.1 
0.002 – 0.1 
Si
0 – 1 
0.01 – 5 
0.01 – 1 
Mn
0 – 0.5 
0.1 – 10 
0.1 – 0.5 
Ni
Balance
30 – 80 
Balance


The Examiner notes that the amounts of chromium, iron, carbon, titanium, niobium, hafnium, silicon, manganese and nickel for the alloys disclosed by Masaki et al (CA ‘948) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, iron, carbon, titanium, niobium, hafnium, silicon, manganese and nickel from the alloys disclosed by Masaki et al. (CA ‘948) because Masaki et al. (CA ‘948) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “the alloy having a molar fraction of secondary carbo-nitrides rich in niobium and/or titanium of more than 0.1%, after subjecting to an operating temperature between 900⁰C and 1150⁰C” in claim 1 and with respect to the recitation “selecting the mass percentages of chromium (xCr), iron (xFe), carbon (xC), titanium (xTi), niobium (xNb), silicon (xSi) and manganese (xMn) so that the alloy has a molar fraction (fMX) of secondary carbo-nitrides rich in niobium and/or titanium of more than 0.1% after subjecting the allo[y] to an operating temperature between 900⁰C and 1150⁰C” in claim 5, Masaki et al. (CA ‘948) discloses wherein the alloy would include nitrogen (abstract and [0012]) and subjecting the alloy to an atmosphere containing SO3 at a temperature of more than 800⁰C [0024]. Therefore, the formation of a molar fraction of secondary carbo-nitrides rich in niobium and/or titanium of more than 0.1% would be expected. MPEP 2112.01 I. 
MX) of secondary carbo-nitrides rich in niobium and/or titanium in the alloy is more than 0.1% after the operating temperature has been applied to the alloy” in claim 8, Masaki et al. (CA ‘948) discloses XPS, AES, SIMS or the like to measure the composition [0059]. “XPS” standing for X-ray photoelectron spectroscopy, “AES” standing for Auger electron spectroscopy and “SIMS” standing for secondary-ion mass spectrometry. 
	With respect to the recitation “wherein the secondary carbo-nitrides are of the MX type, with the metal M being niobium and/or titanium, at more than 80% with the element X being composed of carbon and nitrogen” in claims 2-3 and in regard to claim 7, Masaki et al. (CA ‘948) discloses subjecting a substantially similar composition to substantially similar conditions (abstract, [0012] and [0024]). Therefore, the claimed secondary carbo-nitrides are of the MX type, with the metal M being niobium and/or titanium, at more than 80% with the element X being composed of carbon and nitrogen would be expected. 
	In regard to claim 4, Masaki et al. (CA ‘948) discloses a class of alloys including an alloy such as one having 45 weight percent chromium, 11 weight percent iron, 0.6 weight percent carbon, 0.2 weight percent titanium, 1.5 weight percent niobium, 0.1 weight percent hafnium, 1 weight percent silicon, 0.5 weight percent manganese and 40.1 weight percent nickel would have R2 of 2.79, which would be above 0.1 as claimed.  
	In regard to claim 6, Masaki et al. (CA ‘948) discloses subjecting a substantially similar composition to substantially similar conditions (abstract, [0012] and [0024]). Therefore, the observance of secondary carbo-nitrides rich in niobium and/or titanium by a scanning or transmission electron microscope would be expected. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759